DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant canceled claims 6 and 8.
In view of the amendment, previous 112(b) rejection on claim 11 is hereby withdrawn.
In view of the amendment, previous 102(a)(1) or 102(a)(2) rejection over Shah et al (WO 2018/211380 A1) is hereby withdrawn.  Shaw does not teach or suggest the use of rice bran extract required in instant claim 1 or the use of (i) maltodextrin or (ii) a mixture of maltodextrin and rice bran extract required in instant claim 15.  Besides, Shaw requires the use of at least one dissolution enhancer selected from polymethacrylates (synthetic polymer which is excluded from instant claims 1 and 15).
In view of the amendment, previous 103 rejection over Breitenbach et al (US 2013/0303628 A1) is hereby withdrawn.  Breitenbach requires the use of a thermoplastic polymer, which is excluded from instant claims 1 and 15. Also, Breitenbach does not teach or suggest the use of rice bran extract required in instant claim 1 or the use of (i) maltodextrin or (ii) a mixture of maltodextrin and rice bran extract required in instant claim 15.
It is to be noted that instant claim 1 is not entitled to the September 26, 2018 filing date of the Indian priority application (IN 20182106345) for the following reason:  The Indian priority application does not support instant limitation “wherein the melt composite is prepared by . . . , or melt spray congealing, wherein the melt composite does not include a synthetic polymer . . ..”.  Thus, currently, claim 1 is only entitled to the September 25, 2019 filing date of the PCT/IB2019/058124 application.  For such reason, instant 103 rejection over Chavan (WO 2021/001860 A1) still stands.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claim Objections
Claims 2 and 16 are objected to because of the following informalities:  applicant need to change both of claims 2 and 6 to state that the (melt) composite comprises about 5 to about 90 % by weight of the one or more curcuminoids (currently, it is stating that the one or more curcuminoids comprise the composite in the amount of about 5-90% by weight).  Alternatively, applicant can state that the one or more curcuminoids are present in the amount of about 5 to about 90% by weight of the composite.  Support for making such corrections are found in present specification (see pg.5, lines 13-15 and pg.7, lines 24-25).  Appropriate correction is required.
Claims 11 and 17 are objected to because of the following informalities: on the 3rd line from the bottom in both claims 11 and 17, applicant need to change “one more excipient” to --- one or more excipients ---.  
Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  applicant need to change “each carrier” to --- the carrier ---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Previously, claim 9 recited that the ratio of the one or more curcuminoids, rice bran extract and maltodextrin ranges from 1:0.05:0.1 to 1:10:10.  In their amendment, applicant now recite that the ratio ranges from about 1:0.05:0.1 to about 1:10:10.  Such new limitation is not supported in the original disclosure (see pg.10, lines 1-3 of present specification and original claim 9).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 17 recite the limitation "the curcuminoid composite" in the 2nd line from the bottom.  There is insufficient antecedent basis for this limitation in the claim.
Applicant can change the limitation to --- the melt composite --- to overcome instant 112(b) rejection.
Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 1, from which claims 12 and 13 depend, is drawn to a melt composite comprising one or more curcuminoids and a carrier, which is a rice bran extract, wherein the melt composite is prepared by melt granulation, melt extrusion, melt solidification, or melt spray congealing.  However, claims 12 and 13 recite “. . . wherein step (i) comprises hot melt extruding a mixture of the one or more curcuminoids and the carrier to form a hot melt extrudate” and “wherein step (ii) comprises milling the hot melt extrudate formed in step (i)”, respectively.  The Examiner is very confused as to the scope of instant claims 12 and 13.  Did applicant mean to say that the melt composite of claim 1 is prepared by melt extrusion and such melt extrusion comprises the steps (i) and (ii) as described in claims 12 and 13?  Or, did applicant mean to make claims 12 and 13 depend from instant claim 11 (but if so, where are the steps (i) and (ii) coming from?  Claim 11 recites steps (a)-(e) only)?
Appropriate correction is required. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Instant claim 1, from which claim 11 depends, states that the melt comprises a carrier, which is rice bran extract.  Yet, in claim 11, applicant recite that the carrier is selected from rice bran extract, maltodextrin or a mixture thereof.  Thus, claim 11 fails to further limit the subject matter of claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 12 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Instant claim 1, from which claims 12 and 13 depend, is drawn to a melt composite.  That is, claim 1 is a product claim.  Yet, claims 12 and 13 recite “wherein step (i) comprises hot melt extruding a mixture of the one or more curcuminoids and the carrier to form a hot melt extrudate” and “wherein the step (ii) comprises milling the hot melt extrudate formed in step (i), respectively.  That is, claims 12 and 13 are written in process claim languages.  Thus, instant claims 12 and 13 fail to further limit the subject matter of instant claim 1.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Instant claim 1, from which claim 14 depends, states that the melt comprises a carrier, which is rice bran extract, and the rice bran extract is obtained from rice bran, which is a natural source.  Thus, claim 14, which recites that the carrier is obtained from a natural source, fails to further limit the subject matter of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 15, 3, 5, 16 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ranka et al (US 2022/0054580 A1).
 In Example 8 (see Table 17), Ranka teaches a composition of an orally soluble curcuma powder as shown below:

    PNG
    media_image1.png
    282
    496
    media_image1.png
    Greyscale

Ranka’s curcumin (95% purity) teaches instant curcuminoid and its maltodextrin teaches instant carrier.  Ranka teaches ([0219]) that its composition of Example 8 is prepared according to the process used in its Example 7, and in Example 7, Ranka prepares the curcuma powder composition by instant melt solidification process (see [0217]).  Besides, Ranka teaches ([0136]) that its composition can also be formulated by hot-melt extrusion.  Ranka’s composition shown above does not include a synthetic polymer or a thermoplastic polymer.  Thus, Ranka teaches instant claims 15 and 17 (since Ranka teaches instant melt composite comprising instant curcuminoid and instant carrier (maltodextrin) that is prepared by melt solidification, Ranka’s composition as discussed above would inherently exhibit rapid dissolution and enhanced bioavailability as instantly recited).
With respect to instant claims 3 and 5, in the composition shown above, 52.63 mg (0.05263 g) of Curcumin and 0.4248 g of Maltodextrin gives the ratio of the one or more curcuminoids to the carrier (maltodextrin) to be 1:8.1 (as calculated by the Examiner).  Thus, Ranka teaches instant claims 3 and 5.
With respect to instant claim 16, the composition shown above contains 52.63 mg (0.05263 g) of curcumin, which gives the amount of curcumin to be about 5.1 wt.%.  Thus, Ranka teaches instant claim 16.
Claim(s) 15, 3, 5 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by VAN DEN BERG et al (US 2021/0227862 A1).
In Example 1, VAN DEN BERG teaches (see Table 1) Sample 5 composition comprising 0.36 wt.% of turmeric powder (instant curcuminoid) and 2.17 wt.% of Maltodextrin (instant carrier).  VAN DEN BERG prepares such composition by hot melt extrusion process (see [0074]): composition of Sample 5 is added to a twin-screw extruder and extruded at a temperature of 140oC.  The product formed leaves the extruder in a room under atmospheric pressure and is cooled, and subsequently grinded (milled) and sampled.  VAN DEN BERG’s composition of Sample 5 does not contain a synthetic polymer or a thermoplastic polymer.  Thus, VAN DEN BERG teaches instant claims 15 and 17 (since VAN DEN BERG teaches instant melt composite containing instant curcuminoid and instant carrier that is prepared by hot melt extrusion, VAN DEN BERG’s composition of Sample 5 in its Example 1 would inherently exhibit rapid dissolution and enhanced bioavailability as instantly recited).
With respect to instant claims 3 and 5, in the Sample 5 composition discussed above, 0.36 wt.% of turmeric powder and 2.17 wt.% of Maltodextrin gives the ratio of the one or more curcuminoids to the carrier (maltodextrin) to be 1:6.03 (as calculated by the Examiner).  Thus, VAN DEN BERG teaches instant claims 3 and 5.
Claim(s) 15, 3, 5 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zasypkin (US 9,119,411 B2).
In its Comparative Example 7, Zasypkin teaches a matrix composition consisting of 80 wt.% of maltodextrin (instant carrier) and 20 wt.% of a turmeric powder (instant curcuminoid) (thus, the composition does not contain a synthetic polymer or a thermoplastic polymer).  Such composition is blended and fed into an extruder, which is maintained at 250oF.  The resulting extrudate is cooled by a cold airflow to yield a solid product.  Thus, Zasypkin teaches instant melt composite containing instant curcuminoid and instant carrier, wherein the melt composite is prepared by hot melt extrusion.  Thus, Zasypkin teaches instant claims 15 and 16 (since Zasypkin teaches instant melt composite, Zasypkin’s matrix composition which is hot-melt extruded  would inherently exhibit rapid dissolution and enhanced bioavailability as instantly recited). 
With respect to instant claims 3 and 5, since Zasypkin’s Comparative Example 7 composition contains 20 wt.% of turmeric powder and 80 wt.% of maltodextrin, this would give the ratio of the curcuminoid to the carrier (maltodextrin) to be 1:4.  Thus, Zasypkin teaches instant claims 3 and 5.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chavan (WO 2021/001860 A1).
In claims 1-3 (see also Example 5), Chavan teaches a composition containing (i) 10-90 wt.% of Boswellia Serrata powder and (ii) 5-35 wt.% of one or more solubilizer, which examples include meglumine, pullulan, poloxamer, Nu-Rice (instant rice extract – see pg.7, lines 11-16), Vitamin E TPGS and combinations thereof.  Also, in claim 8, Chavan teaches that its composition can further include Curcumin powder.  It would have been obvious to one skilled in the art to have Chavan’s composition containing (i) 10-90 wt.% of Boswellia Serrata powder, (ii) 5-35 wt.% Nu-Rice (instant rice extract), and (iii) Curcumin powder with a reasonable expectation of success.  Chavan furthermore teaches (see the 2nd paragraph on pg.11) that its composition can be prepared by a hot melt extrusion process.  In the hot melt extrusion process, solubilizer (such as rice bran extract) is added to dry ingredients (including curcumin powder) and blended to get a mass (see pg.11, 2nd paragraph).  The mass is passed through the twin screw extruder, and the extruded material is collected and milled into the fine granular particles.  Chavan’s inventive composition is used so as to increase solubility and bioavailability of Boswellia Serrata (pg.2, lines 18-20).  As to the ratio of the curcumin powder to the rice bran extract, Chavan teaches (see Example 5) using 30 wt.% of Curcumin and 15 wt.% of NuRice, which gives 1:0.5 for the ratio of the curcumin powder to the rice bran extract, and such ratio lies within instant range of 1:0.1 to 1:20.  Chavan’s composition (for example, see Chavan’s composition of Example 5) contains all natural ingredients and does not contain any synthetic polymer or thermoplastic polymer.  Thus, Chavan renders obvious instant claims 1, 2, 4 and 11-14 (since Chavan teaches instant melt composite of claim 1 containing curcuminoid and rice bran extract which is prepared by hot melt extrusion, such melt composite would naturally exhibit rapid dissolution and enhanced bioavailability as instantly recited).
With respect to instant claim 10, Chavan teaches (pg.13, lines 23-26) that its composition can also contain other excipients, such as diluents, binders, disintegrating agents and lubricants.  Therefore, Chavan renders obvious instant claim 10.   
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  None of the cited prior arts teaches or suggests instant melt composite of claim 7, wherein the carrier is a mixture of maltodextrin and rice bran extract, and the ratio of the one or more curcuminoids to the mixture of rice bran extract and maltodextrin rages from about 1:0.1 to about 1:20.   
Response to Arguments
Applicant argue that Chavan (WO’860) is not a prior art under 35 USC 102(a)(1) or 102(a)(2) because the effective filing date of instant claim 1 is September 26, 2018.  However, as already explained above in Paragraph 6, the effective filing date of instant claim 1 is not September 26, 2018 but September 25, 2019 (which is the filing date of the PCT/IB2019/058124 application).  Thus, Chavan is a prior art under 35 USC 102(a)(2).  Therefore, instant 103 rejection over Chavan still stands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        September 21, 2022